DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 09/27/2021 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 09/27/2021 & 02/24/2022.  The information disclosed therein was considered.



Allowable Subject Matter  
Claims 1-20 are allowable. 

	Regarding claim 1, Lee et al (US20130265835) discloses comprising: receive a write command(FIG 9; [0128]  310 generating a write enable signal WE ); and internal write adjust (IWA) circuitry configured to: receive the write command from the command interface(320 receiving the write signals WE in response to PR<1:2>, that signal gets shifted); generate an internal write signal (IWS) based upon the write command ( FIG 9; [0128 & 0132] discloses an internal write command signal IWRITE, internal clock signal ICLK and the strobe signal IRWDQSQ).
	Tokuhiro et al (US20150213875) discloses determining of the difference between the internal DQS signal and the clock signal (FIG 2; Claim 7 discloses phase comparator detecting a phase difference between the data strobe signal and the internal clock and generating a first variable delay setting value corresponding to the first delay). 
	Lee et al (US20090091992 FIG 2; claim 13 discloses phase difference between data strobe clock and external clock). 
Onishi et al (US20100124131 FIG 2; [0063-0066] discloses an adjustment circuit 21 and phase adjusted in 7 for example figure 5, signal E with respect of D (in respect to strobe signal B and the valid signal C) is shifted by 90 degree. 
Butt et al (US7443741 FIG 4; discloses having three cases of delayed DQS is earlier than boundary min DQ signal, within the boundary of valid data window of DQ signal, later than the MAX boundary). 
Giovannini et al (US20090161453 FIG 10-11).

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the mode register is configured to receive the stored indication as indicative of whether a phase alignment between an internal data strobe (DQS) signal of a memory device and a clock of the memory device are outside a predetermined amount of phase mismatch with one another. Claims 2-7 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 8, none of the prior art teaches, suggests or renders obvious, either alone in combination internal write adjust circuitry configured to transmit a first write command based on a value of the control signal which is determined responsive to a phase difference between an internal data strobe (DQS) signal of a memory device and a clock signal. Claims 9-14 are allowed because of their dependency to the allowed base claim 8.
However, with respect to claim 15, none of the prior art teaches, suggests or renders obvious, either alone in combination setting a value of a control signal based on the determining of the difference between the internal DQS signal and the clock signal; transmitting the control signal to control transmission of a first write command when the value comprises a first value. Claims 16-20 are allowed because of their dependency to the allowed base claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827